DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,648,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘927 patent are more narrow than the instant claims, i.e. the claims of this application are anticipated by the claims of the ‘927 patent.  For example, in claim 1, the instant claims lack the recitation of the robot transferring the wafer with a preset speed and also lack the limitations that the trigger device detected a distance between itself and the robot arm to determine when to trigger the edge detector.  Instant claims 1-20 generally correspond in scope to claims 1-20 of the ‘927 patent although some variation in specific language is noted.  Such variations in language are not deemed sufficient do define patentably different subject matter.  
Allowable Subject Matter
Claims 1-20 are allowable over the prior art, the only outstanding rejection grounds being the obviousness type double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Hunter et al (US 6,707,544). Additional prior art references that are relevant to the claimed invention include Jin et al (US 2008/0030731), Dineen et al (US 2015/0001087), Sato et al (US 5,857,826), Choi (US 2003/0030050) and Wolters et al (US 7,773,212). The invention, as now claimed, requires two CCD camera devices aimed at a position through which the wafer will be transferred and a trigger device designed to activate both CCD camera devices when the robot arm reaches a predetermined position at which the cameras are aimed to capture an image of two different edge bevel removal areas. Thus, the device captures at least two images of different portions of the wafer. Hunter et al teaches positioning of a single CCD camera device so as to permit the CCD camera device to capture image information about the entire wafer surface over time as the wafer moves through a predetermined position. Thus, there would not have been any advantage to duplicating the CCD camera device of Hunter et al because the single camera was already capable of imaging the entire surface of the wafer. Choi et al teach using a single camera device for monitoring the edge bevel removal area and rotating the wafer to permit the single camera device to image different portions of the removal area. Thus, there is no suggestion from Choi et al to utilize two camera devices. The teachings of Wolters et al are noted as showing two camera devices capturing image information about different portions of a wafer surface simultaneously. However, only one of the camera devices of Wolters et al was pointed at the wafer edge area and the wafer was rotated such that the entire edge of the wafer was imaged by this camera. Note that the robot arm of Hunter et al was not capable of rotating the wafer on the blade (48) carrying the wafer, such that it would not have been obvious to one of ordinary skill in the art to have added multiple cameras as suggested by Wolters to the apparatus of Hunter et al, particularly in view of the ability of the camera device of Hunter et al to image the entire wafer surface. The use of the two (or more per claim 17) CCD camera devices in the present invention produced a result not suggested by the prior art, that result being determining the adequacy of the edge bevel removal process while the wafer was being moved by the robot arm by using a single image from each camera, whereas the disclosure of Hunter et al required a continuous stream of images from the single camera to determine the suitability of the wafer surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794